Dismissed and Memorandum Opinion filed November 9, 2006







Dismissed
and Memorandum Opinion filed November 9, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00585-CV
____________
 
CARL M. ANGELONE,
Appellant
 
V.
 
ELLIE MORE, Appellee
 

 
On Appeal from the 310th District
Court
Harris County, Texas
Trial Court Cause No.
05-54116
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed March 29, 2006.  The clerk=s record was filed on July 31, 2006. 
The reporter=s record was filed July 24, 2006.  No brief or motion for extension of
time has been filed.
On
September 14, 2006, this court issued an order stating that unless appellant
submitted his brief, together with a motion reasonably explaining why the brief
was late, on or before October 16, 2006, the court would dismiss the appeal for
want of prosecution.  See Tex. R.
App. P. 42.3(b). Appellant filed no response.




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 9, 2006.
Panel consists of Justices Fowler, Edelman, and Frost.